



COUR DAPEL DE LONTARIO

RÉFÉRENCE: Ristic (Re), 2013 ONCA 348

DATE: 20130527

DOSSIER: C56351

Les juges Weiler, Blair et
    Rouleau

DANS LAFFAIRE INTÉRESSANT:  LJUBIMIR
    RISTIC

EN APPEL SOUS PARTIE XX.1 DU
CODE
    CRIMINEL

Ljubomir Bora Ristic, en personne

Russell Silverstein,
amicus

curiae

Philippe Cowle, pour le Procureur
    général de lontario

Julie Zamprogna-Balles, pour Regional Mental Health
    Care, St. Thomas

Audience: Le 24 mai 2013

En appel de la décision de la Commission
    ontarienne dexamen en date du 24 mai 2011.

INCRIPTION

[1]

Bien que lappelant allègue que le rapport de
    lhôpital contient des mensonges, nous sommes tous davis que la disposition
    est bien fondée sur la preuve et que la décision de la Commission ontarienne
    dexamen était raisonnable.

[2]

Alors lappel est rejeté.


